Citation Nr: 9909828	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-29 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of overpayment of improved disability 
pension benefits in the amount of $960.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from June 1965 to May 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

Review of the record discloses that the assessed overpayment 
in question has been recouped in full.  Nevertheless, in 
accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), 
the Board will consider whether waiver of the overpayment in 
the calculated amount of $960 is in order.


FINDINGS OF FACT

1.  The appellant has been in receipt of disability pension 
benefits for many years.  Until creation of the overpayment 
at issue, his award included additional allowances for his 
spouse and children.

2.  In May 1997, based on information relating to the 
appellant's separation from his spouse in June 1996, with no 
support to her since September 1, 1996, his pension award was 
retroactively reduced, giving rise to an overpayment in the 
amount of $960.

3.  The appellant's failure to notify VA promptly of a change 
in his dependency status by virtue of his marital separation 
in June 1996 and termination of support in September 1996 
violated the reporting requirements applicable to his pension 
award.

4.  The appellant is at fault with respect to creation of the 
overpayment by virtue of his failure to notify the RO in a 
timely fashion of his termination of support for his former 
spouse in September 1996.  It is not shown that any event, 
act of God, or physical or mental disorder prevented him from 
notifying VA of this change in his dependent's status at that 
time.

5.  Failure to make restitution on the now recouped 
overpayment would have resulted in unfair gain to the 
appellant, and it is not shown by the evidence of record that 
the recoupment of the overpayment through a single 
retroactive adjustment of his award in December 1997 deprived 
him of the basic necessities of life.


CONCLUSION OF LAW

Recoupment of an overpayment of improved disability pension 
benefits in the amount of $960 was not against equity and 
good conscience.  38 U.S.C.A. §§ 5107(b), 5302(a), (c) (West 
1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent facts surrounding the creation of the 
overpayment at issue may be briefly set forth as follows:  
Prior to the creation of the overpayment at issue, the 
appellant had been in receipt of improved disability pension 
benefits with additional allowances for his spouse and 
children for many years.  The record reflects that he has 
been advised on numerous occasions that his pension award was 
based on income/dependency status and that accordingly, he 
was to notify VA promptly of any changes in his 
income/dependency status.

In May 1997, based on information relating to the appellant's 
separation from his spouse in June 1996, with no support to 
her since September 1, 1996, his pension award was 
retroactively reduced, giving rise to an overpayment in the 
amount of $960.  The record reflects that the RO was first 
apprised of his marital separation and termination of support 
to his former spouse by a letter received from her in October 
1996.  She stated that they had separated in June 1996 and 
that they were going to divorce.  Subsequently, in connection 
with a claim for apportionment of his pension benefits, the 
appellant's former spouse notified the RO by a statement 
received in December 1996 that she had not received any 
support from the appellant for herself or her children since 
September 1, 1996.  Although the appellant testified on 
appeal that he could not remember any of the specific dates 
regarding their separation, termination of support, or even 
when they divorced, the Board notes that there is no 
objective evidence of record which contradicts the 
information provided by the appellant's former spouse in the 
aforementioned statements.  The appellant has testified that 
he was given either inaccurate or bad advice by a veterans' 
service representative and his divorce attorney, however, 
there is no corroborating evidence in the file which supports 
his contentions in this regard.  Moreover, from his testimony 
it does not appear that he disputes the version of the facts 
as presented by his former spouse.  The record further 
reflects that their divorce came through in April 1997.

The appellant filed a timely request for waiver of the 
overpayment in July 1997.  The Committee denied his claim by 
decision in August 1997 on the basis that he was at fault in 
the creation of the debt for failure to notify VA in a timely 
fashion of the change in his dependency status in September 
1996 when he stopped supporting his separated spouse.  This 
appeal followed.  Financial status information obtained from 
the appellant during the pendency of the appeal reflects that 
he lives on his pension benefits and that his monthly income 
exceeds his monthly expenses by a small amount.  However, the 
record also reflects that the overpayment of $960 was 
recouped in full with a single retroactive adjustment of his 
award in December 1997.  The appellant has testified on 
appeal that he had to get a loan from his bank in the amount 
of $900 to pay his bills as a result of this adjustment.

Analysis

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).
Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302(a), (c) (West 1991).

"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  Equity and good 
conscience means arriving at a fair decision between the 
obligor and the government.  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:  fault of debtor; 
balancing of faults; undue financial hardship; collection 
would defeat purpose of the benefits; unjust enrichment to 
either VA or debtor; and changing position to one's 
detriment.  38 C.F.R. § 1.965(a) (1998).  The list of 
elements contained in the regulation is not, however, all 
inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

The Board concludes that no fraud, misrepresentation or bad 
faith was involved in the creation of the overpayment and 
thus, consideration of wavier of recovery under the standard 
of equity and good conscience is not precluded by law.  38 
C.F.R. §§ 1.963(a), 1.965(b) (1998).

After having carefully considered the appellant's contentions 
and all of the other evidence of record, the Board concludes 
that a waiver of the overpayment of disability pension 
benefits in the amount of $960 is not in order.  The Board 
finds that he bears responsibility for the creation of the 
debt.  The record in this case reflects that the appellant 
was aware of the income/dependency reporting requirements 
applicable to his award of pension benefits, and has been so 
since the original grant of pension in 1979.  Thus, the 
appellant's failure to notify VA promptly of the change in 
his marital/dependency status as a result of his separation 
in June 1996 and termination of support in September 1996 
violated the reporting requirements of 38 C.F.R. § 3.660 
(1998).  The record reflects that he did not affirmatively 
take action to notify VA of this status change until after 
the RO sent him a letter in March 1997 that informed him of 
their proposed retroactive reduction of his pension based on 
information obtained from his former spouse in October and 
December 1996.  Moreover, it is not claimed or shown by the 
evidence that the appellant was impaired in his ability to 
comprehend the reporting requirements, or that any event or 
act of God prevented him from notifying VA of the 
marital/dependency status change beginning in June 1996.  
Hence, the record clearly supports a finding that he was at 
fault in the creation of the overpayment at issue.

With respect to whether recover of the overpayment would 
result in undue hardship to the appellant, the Board notes 
that the appellant's most recent Financial Status Report of 
February 1998 reflects that he had an approximate balance of 
monthly income to monthly expenses.  He listed payments of 
$245 each month for child support, but he had no monthly 
installment/past due debts.  He subsists on a fixed income, 
however, derived from receipt of his pension benefits.  
Nevertheless, as it is not alleged or shown by this financial 
report that the recoupment of the $960 overpayment by a 
single retroactive adjustment of his pension award in 
December 1997 actually deprived the appellant of the basic 
necessities of life (food, clothing, or shelter) at that 
time, and because the debt to the Government is entitled to 
as much consideration as any other debt incurred, the Board 
concludes that collection of the relatively small overpayment 
did not in fact result in undue financial hardship.

The Board further finds that failure to make restitution of 
the overpayment totaling $960 would result in unfair gain to 
the appellant.  In effect, a waiver and refund of this 
recouped overpayment would allow the appellant to realize a 
gain (receipt of additional pension benefits for which he was 
not entitled) based on his failure to notify VA promptly of 
his marital/dependency status change in September 1996.  Under 
such circumstances, the element of equity and good conscience 
pertaining to undue financial hardship is not considered to be 
of such significance as to outweigh the other critical 
elements cited herein (i.e., the appellant's fault in creation 
of debt and unjust enrichment to him if debt was waived) which 
favor the Government's right to collect the overpayment.

The Board does not find applicable to the facts in this case 
the other elements of the standard of equity and good 
conscience discussed above.  Specifically, there is 
absolutely no evidence of fault on the part of VA, any 
evidence that collection of the debt, either in whole or in 
part, would defeat the purposes for which benefits were 
intended, or evidence that the appellant changed his position 
to his detriment by reliance on VA benefits by giving up some 
other valuable right or legal obligation.

Accordingly, in view of the above, the Board concludes that 
waiver of recovery of this now recouped overpayment is not in 
order, based on the standard of equity and good conscience.  
38 C.F.R. §§ 1.963(a), 1.965(a) (1998).

For the reasons discussed above, the Board finds that the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Waiver of recovery of an overpayment of improved disability 
pension benefits in the amount of $960 is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

